Guerry, J.,
concurring specially. I can not agree with the opinion stated in the third headnote of this case, although I agree with the reversal. It seems to me, inasmuch as the indictment charges criminal negligence in the operation of an automobile at a rate of speed in excess of forty miles an hour, that the alleged error in charging the preceding part was immaterial and it was not involved. Unless the rate of speed was in excess of forty miles, under this charge the defendant was without blame. I want to make some observations with reference to this language as used in the act of 1927. It is practically the same language embodied in the acts of 1910, 1915, and 1921, all of which acts have been declared inoperative as being too vague, uncertain, and indefinite to support a criminal charge. I am not unmindful of the fact that this court and the Supreme Court have so held several times. The Hayes case in 11 Ga. App. 371 (75 S. E. 523), is the first opinion passing on this question, and it has been followed since that time. This matter has been discussed by the writer in the case of Ray v. State, 47 Ga. App. 22 (169 S. E. 538). The language of the act is that adopted by many other States in making traffic laws and regulations. Indeed, what is “reasonable and safe having due regard to the character of the traffic, width of road,” etc., is not a constant but a variable quantity, and ought to depend on the circumstances of the case. The jury should be the alchemist to determine this question, as it does the matter of negligence, reasonable fear, public indecency, and matters of similar kind and nature. Oftentimes a speed of fifty miles an hour is more reasonable and proper than a speed of twenty-five miles per hour. I recognize that our courts have put a different construction thereon, but I am convinced that the enlightened conscience of fair and impartial jurors is a better yardstick to measure and judge the circumstances of each particular act than a hard and fast rule as to the speed per hour. Under some circumstances ten miles per hour may be gross or criminal negligence, and sixty not necessarily such negligence. *309Our legislature has not been able to find better language than that used and adopted in other States in passing traffic laws. It seems to me courts of review should be willing to put into effect the clear and oft expressed wish of our lawmaking body.